Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Feng Ma (Reg. No. 58,192) on 01/26/22.

The application has been amended as follow:

CLAIMS:

Claim 1 line 16 after: “power" insertion: --,

wherein the adjusting the output voltage or the output frequency of the wireless AC power signal according to the power adjustment value to adjust the output power of the wireless AC power signal comprises:

upon the power adjustment value indicating that the real voltage is greater than the target voltage, adjusting at least one of the output voltage or the output frequency of the wireless AC power signal according to the power adjustment value to reduce the output power of the wireless AC power signal,
wherein the adjusting the output voltage or the output frequency of the wireless AC power signal according to the power adjustment value comprises at least one of:
upon the power adjustment value indicating that the real voltage is less than the target voltage, and the output voltage of the wireless AC power signal is less than the voltage limit, improving the output voltage of the wireless AC power signal;
upon the power adjustment value indicating that the real voltage is less than the target voltage, and the output voltage of the wireless AC power signal is equal to the voltage limit, reducing the output frequency of the wireless AC power signal;
upon the power adjustment value indicating that the real voltage is greater than the target voltage, and the output frequency of the wireless AC power signal is less than the frequency limit, improving the output frequency of the wireless AC power signal; and
upon the power adjustment value indicating that the real voltage is greater than the target voltage, and the output frequency of the wireless AC power signal is equal to the frequency limit, reducing the output voltage of the wireless AC power signal--.

Claims 2 and 4 have been cancelled.

Claim 6 line 1 change: “claim 2” to: --claim 1--.
change: “claim 2” to: --claim 1--.

Claim 9 line 19 after: “power" insertion: --,

wherein the processor is further configured to:
when the power adjustment value indicates that the real voltage is less than the target voltage, adjust at least one of the output voltage or the output frequency of the wireless AC power signal according to the power adjustment value to improve the output power of the wireless AC power signal; and
when the power adjustment value indicates that the real voltage is greater than the target voltage, adjust at least one of the output voltage or the output frequency of the wireless AC power signal according to the power adjustment value to reduce the output power of the wireless AC power signal,
wherein the processor is further configured to:
when the power adjustment value indicates that the real voltage is less than the target voltage, and the output voltage of the wireless AC power signal is less than the voltage limit, improve the output voltage of the wireless AC power signal;
when the power adjustment value indicates that the real voltage is less than the target voltage, and the output voltage of the wireless AC power signal is equal to the voltage limit, reduce the output frequency of the wireless AC power signal;
when the power adjustment value indicates that the real voltage is greater than the target voltage, and the output frequency of the wireless AC power signal is less than the frequency limit, improve the output frequency of the wireless AC power signal; and


Claims 10 and 12 have been cancelled.

Claim 14 line 1 change: “claim 10” to: --claim 9--.

Claim 16 line 1 change: “claim 10” to: --claim 9--.

Claim 17 line 20 after: “power" insertion: --,

wherein the adjusting the output voltage or the output frequency of the wireless AC power signal according to the power adjustment value to adjust the output power of the wireless AC power signal comprises:
upon the power adjustment value indicating that the real voltage is less than the target voltage, adjusting at least one of the output voltage or the output frequency of the wireless AC power signal according to the power adjustment value to improve the output power of the wireless AC power signal; and 
upon the power adjustment value indicating that the real voltage is greater than the target voltage, adjusting at least one of the output voltage or the output frequency of the wireless AC power signal according to the power adjustment value to reduce the output power of the wireless AC power signal,

upon the power adjustment value indicating that the real voltage is less than the target voltage, and the output voltage of the wireless AC power signal is less than the voltage limit, improving the output voltage of the wireless AC power signal;
upon the power adjustment value indicating that the real voltage is less than the target voltage, and the output voltage of the wireless AC power signal is equal to the voltage limit, reducing the output frequency of the wireless AC power signal;
upon the power adjustment value indicating that the real voltage is greater than the target voltage, and the output frequency of the wireless AC power signal is less than the frequency limit, improving the output frequency of the wireless AC power signal; and
upon the power adjustment value indicating that the real voltage is greater than the target voltage, and the output frequency of the wireless AC power signal is equal to the frequency limit, reducing the output voltage of the wireless AC power signal--.

Claim 20 line 10 deleted: “;
wherein the processor is further configured to:
in a situation that the power adjustment value indicates that the real voltage is less than the target voltage, and the output voltage of the wireless AC power signal is less than the voltage limit, improve the output voltage of the wireless AC power signal; 
in a situation that the power adjustment value indicates that the real voltage is less than the target voltage, and the output voltage of the wireless AC power signal is equal to the voltage limit, reduce the output frequency of the wireless AC power signal; 

in a situation that the power adjustment value indicates that the real voltage is greater than the target voltage, and the output frequency of the wireless AC power signal is equal to the frequency limit, reduce the output voltage of the wireless AC power signal”.


Allowable Subject Matter

Claims 1, 3, 5-9, 11 and 13-20 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:


The prior art of record fails to teach or fairly suggest that a control method for a wireless charging apparatus, applied to the wireless charging apparatus that is configured to convert a Direct Current (DC) power signal provided by a charger into a wireless Alternating Current (AC) power signal to wirelessly charge a terminal, the method comprising:  receiving a power adjustment value transmitted by the terminal, the power adjustment value indicating any one of a difference between a real voltage of the wireless AC power signal received by the terminal and a target voltage, a charging demand of the  adjusting an output voltage or an output frequency of the wireless AC power signal according to the power adjustment value to adjust an output power of the wireless AC power signal, wherein the adjusting comprises: wherein the adjusting the output voltage or the output frequency of the wireless AC power signal according to the power adjustment value to adjust the output power of the wireless AC power signal comprises: upon the power adjustment value indicating that the real voltage is less than the target voltage, adjusting at least one of the output voltage or the output frequency of the wireless AC power signal according to the power adjustment value to improve the output power of the wireless AC power signal; and upon the power adjustment value indicating that the real voltage is greater than the target voltage, adjusting at least one of the output voltage or the output frequency of the wireless AC power signal according to the power adjustment value to reduce the output power of the wireless AC power signal, wherein the adjusting the output voltage or the output frequency of the wireless AC power signal according to the power adjustment value comprises at least one of: upon the power adjustment value indicating that the real voltage is less than the target voltage, and the output voltage of the wireless AC power signal is less than a voltage limit, increasing the output voltage of the wireless AC power signal; upon the power adjustment value indicating that the real voltage is less than the target voltage, and the output voltage of the wireless AC power signal is equal to the voltage limit, reducing the output frequency of the wireless AC power signal; upon the power adjustment value indicating that the real voltage is greater than the target voltage, and the output frequency of the wireless AC power signal is less than a frequency limit, increasing the output frequency of the wireless AC power signal; and upon the power adjustment value indicating that the real voltage is greater than the target voltage, and the output frequency of the wireless AC power signal is equal to the frequency limit, reducing the output voltage of the wireless AC power signal, together will all limitations recited in the independent claim 1, and substantially similar to independent claims 9 and 17.



The dependent claims 3, 5-8, 11, 13-16 and 18-20 are being definite, further limiting, and fully enabled by the specification. After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1, 3, 5-9, 11 and 13-20 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."














Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is (571)272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BINH C TAT/Primary Examiner, Art Unit 2851